PER CURIAM.
This cause came on to be heard on the complaint of L. T. Barringer '& Company praying a perpetual injunction and cancellation of the operation and effect of an order of the Interstate Commerce Commission dated January 29, 1942, and upon the responsive pleadings of the defendants and interveners, and upon the full record in the cause, including the order of the Interstate Commerce Commission, the transcript of the hearing before the Interstate Commerce Commission, and exhibits filed and considered at such hearing.
The court is of opinion that the Interstáte Commerce Commission, in its report, made essential basic findings of fact, supported by substantial evidence of record; and that the order of the Commission is lawful.
Contemporaneously herewith, the court has filed findings of fact and conclusions of law deemed appropriate.
The complaint, accordingly, is dismissed with proper costs.